Citation Nr: 1818370	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  16-57 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a heart disorder to include coronary artery disease (heart disorder). 

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for skin disorders to include malignant melanomas and basal cell carcinoma (skin disorder).


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Air Force (USAF) from June 1957 to August 1957 and the United States Army from April 1960 to April 1963 and from April 1964 to April 1967. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The record shows that in November 2016 additional VA treatment records were added to the claims file after the issuance of the November 2016 statement of the case.  Nonetheless, the Board finds that it need not delay adjudication of the appeal to obtain a waiver from the Veteran or by remanding the appeal for RO review because they are not pertinent evidence.  See 38 C.F.R. § 19.31 (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran did not step foot in the Republic of Vietnam while on active duty and was not otherwise exposed to a herbicide while on active duty.

2.  The preponderance of the evidence of record shows that a heart disorder was not present in service or until many years thereafter and it is not related to service or to an incident of service origin.

3.  The preponderance of the evidence of record shows that diabetes mellitus was not present in service or until many years thereafter and it is not related to service or to an incident of service origin.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims, in substance, that he is entitled to service connection for a heart disorder and diabetes mellitus because they were all caused by his military service to include his presumptive exposure to herbicides because he periodically traveled to Saigon, the Republic of Vietnam, during the Vietnam War.  Specifically, the Veteran reported that one of his jobs while on active duty was escorting American casualties from the Republic of Vietnam back to Dover Air Force Base and in this capacity he traveled to Saigon on temporary duty (TDY) orders.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); also see statements in support of claim dated in February 2015, May 2015, July 2015, and October 2015; notice of disagreement dated in October 2015; and VA Form 9 dated in November 2016. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arteriosclerosis, diabetes mellitus, and endocarditis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, as to the herbicide exposure presumption under 38 C.F.R. § 3.309(e), the Board notes that despite the RO's exhaustive efforts to verify the Veteran's claim that while on active duty he traveled to Saigon to escort American casualties back to the United States, the official service department records obtained from the National Personnel Records Center (NPRC) do not document his ever traveling to the Republic of Vietnam and the NPRC notified VA that it could not locate any other records, including TDY orders, that verify the appellant's claims.  See Memorandum dated in July 2015 and August 2016; also see DPRIS reply dated in September 2015.  

Likewise, while the Veteran notified VA that in 2001 he had sent the RO his only copy of the TDY orders that showed that he traveled to the Republic of Vietnam while on active duty, the RO's efforts to locate this record was also not successful.  Id; also see Russo v. Brown, 9 Vet. App. 46 (1996) (holding that when service records are not available the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant).  Importantly, based on a detail review of the record, it does not appear that the RO lost this record.  It does not appear that the Veteran's recollection of facts regarding this question are accurate.

Tellingly, in April 2016 and July 2016 the RO notified the Veteran that it was unable to locate any records that verified his claims that he travelled to the Republic of Vietnam during the Vietnam War to include the TDY orders the appellant reported he mailed to VA in 2001.  Moreover, the Board is bound by service department findings.  See 38 C.F.R. § 3.203(a) (2017); Spencer v. West, 13 Vet. App. 376, 380 (2000) (VA is bound by service department findings); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) ("service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces").  Therefore, as to the herbicide exposure presumption under 38 C.F.R. § 3.309(e), the Board finds that it is not applicable to the current claims because the most probative evidence of record shows that the Veteran did not step foot in the Republic of Vietnam during the Vietnam War era while on active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As to establishing service connection for a heart disorder and diabetes mellitus based on proof of direct causation (see Stefl, supra), the Board first notes that the post-service record shows the Veteran's being diagnosed with coronary artery disease status post coronary artery bypass surgery and diabetes mellitus.  See, e.g., New England Medical Center Operative Sheet dated in April 1987; New England Cardiology treatment records dated in October 2005, October 2007, November 2009, and November 2013; Dr. Gary Pare treatment record dated in December 2014; Eagle Medicine treatment record dated in June 2014.  

The Board finds that the Veteran is competent to report on the events he experiences while on active duty as well as manifestations of his disabilities, such as shortness of breath and being thirsty.  See Davidson, supra.

However, the Veteran has never made any specific claim as to under what circumstances he was exposed to herbicide agents while on active duty.  Instead, his claim boils down to his assertion that he is entitled to a presumption of exposure to herbicides due to his having stepped foot in Saigon, Vietnam, very briefly, during the Vietnam War.  He has given us nothing to support this claim, and efforts to support this claim have led to negative results.  Given this lack of specificity and the negative service personnel records discussed above, the Board finds that the preponderance of the evidence is against any claim by the Veteran that he had actual exposure to an herbicide agent while on active duty.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

In any event, the Board notes that service treatment records, including August 1957, February 1963, and April 1964 examinations, are negative for complaints of symptoms of a heart disorder and/or diabetes mellitus as well as negative for a diagnosis of a heart disorder and/or diabetes mellitus.  In fact, the Veteran specifically denied having a problem with shortness of breath, chest pain, palpitations, and sugar or albumin in his urine when examined in August 1957, February 1963, and April 1964.  Similarly, in an undated service dental record the Veteran also denied having a problem with his heart or with diabetes.  Moreover, when examined in February 1963 and April 1964 it was specifically opined that his heart was normal and his blood sugar was negative.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); also see 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Hensley, supra.

The record also does not show the Veteran being diagnosed with a heart disorder and/or diabetes mellitus in the first post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Similarly, the record does not show that the Veteran had a continued problem with a heart disorder and diabetes mellitus in and since service.  In fact, as reported above, the February 1963 and April 1964 examinations are negative for complaints, diagnoses, or treatment for a heart disorder and diabetes mellitus.  

Likewise the post-service records are negative for a history, complaints, and/or a diagnosis of a heart disorder and/or diabetes mellitus until almost two decades after service.  See, e.g., New England Medical Center Operative Sheet dated in April1987; New England Cardiology treatment records dated in October 2005, October 2007, November 2009, and November 2013; also see 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).  

While the RO in February 2015 asked the Veteran to provide it with authorizations to obtain private treatment records that could help file in this gap and/or establish a relationship between the appellant's current heart disorder and diabetes mellitus and his military service, the Veteran did not ever provide the authorizations to obtain his pre-1988 private treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a Veteran desires help with his claims, he must cooperate with VA's efforts to assist him).  In this case, the Board must unfortunately find that both service and post-service records provide highly probative evidence against this claim, outweighing the Veteran's recollection of the facts of this case. 

Furthermore, the record is negative for a competent and credible opinion that shows that the current heart disorder and/or diabetes mellitus are due to the Veteran's military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); also see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In this regard, the Board finds that given the above record that VA had no obligation to obtain an etiology opinion as to either of the claimed disorders.  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that the criteria for obtaining an etiology opinion have not been met when the evidence of record does not establish that the veteran suffered an event, injury, or disease in service because  no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim).  

Lastly, the Board finds that the Veteran is not competent to provide nexus opinions because he does not have the required medical expertise to provide an answer to these complex medical questions.  See Davidson, supra.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a heart disorder and diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

In reaching all the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, supra.  



ORDER

Service connection for a heart disorder is denied.

Service connection for diabetes mellitus is denied.


REMAND

As to the claim of service connection for a skin disorder, service treatment records contain December 1965 and March 1966 records that document the Veteran's report of 10 year history of a spot on his right great toe diagnosed as a lesion.  Moreover, post-service records document the Veteran's complaints and treatment for multiple skin disorders diagnosed as, among other things, malignant melanoma, cysts, basal cell carcinoma, seborrheic keratosis, actinic, and pruritis.  See, e.g., Andover Dermatology treatment record dated in January 2003, February 2003, April 2008, May 2008, April 2009, and October 2013.  

Given the above medical history, and the Veteran's claims that his current skin disorders are due to his military service, the Board finds that a remand is required to obtain a needed medical opinion as to the relationship, if any, between the Veteran's current skin disorders and his military service.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

While the appeal is in remand status, any outstanding VA and private treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014);

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the record the Veteran's April 1967 to March 2015 and post-November 2016 records from the Manchester VA Medical Center.  

If any of the VA records do not exist or cannot be located, this fact should be documented in the record.

The Veteran is asked to submit any pertinent records the Board does not currently have regarding the skin problem, including any treatment.

2.  After obtaining all needed authorizations from the Veteran, associate with the claims file any outstanding private treatment records, including any 1967 to 1988 and post-2014 records that document his complaints, diagnoses, or treatment for a skin disorder. 

If possible, the Veteran himself should submit and new pertinent evidence the Board/VA does not have (if any). 

3.  Thereafter schedule the Veteran for a VA examination with a suitably-qualified medical professional to address the diagnosis, nature, and etiology of all skin disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination and the examiner should specifically note that such review was performed. 

Following consideration of the evidence of record (both lay and medical) and all evidence obtained during the examination, the examiner is asked to address the following:

a.  What are the diagnoses for all of the Veteran's post-service skin disorders?

b.  For each diagnosed skin disorder including malignant melanoma, cysts, basal cell carcinoma, seborrheic keratosis, actinic, and pruritis, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) caused by the Veteran's military service.

In providing answers to the above questions, the examiner should specifically discuss, among other things, the significance of the service treatment records dated in December 1965 and March 1966 in which the appellant was treated for a skin lesion on his right great toe.  

In providing answers to the above questions, the examiner should also consider the Veteran's competent lay claims regarding observable symptomatology. 

The examiner must include in the medical report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the aforementioned development and any further development deemed necessary in light of the expanded record, adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran should be furnished with a supplemental statement of the case that includes citation evidence added to the record since the November 2016 statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


